DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in Claim 4 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggests striking the word “small” from Claim 4 as one way to respond to the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,276,235 to Stanley, hereinafter STANLEY.
Regarding Claim 1, STANLEY discloses a hydraulically operated rotary pipe bending machine (10 in Fig. 1; col. 3, lines 25-27), comprising a box (11 in Fig. 1; col. 3, line 27) from which superiorly protrude:
a die shaft (2) (24 in Fig. 1; col. 3, line 50) that is rigidly connected to a die (14 in Fig. 1; col. 3, line 32) and integral with a die gear (31 in Fig. 1; col. 3, line 63) being driven by an actuator (34 in Fig. 3; col. 3, line 66) through a hydraulic circuit (38 in Fig. 3; col. 3, lines 68-73) and being stopped by a limit switch device (traveling stop block 61 on screw 57 in Fig. 4; col. 4, line 24 through col. 5, line 12), and
a counter-die unit (15 in Fig. 1; col. 3, line 32) driven by a hand-wheel (23 in Fig. 1; col. 3, lines 42-44) in order to place an elongated piece to be bent against said die,
characterized in that said actuator comprises a single-acting cylinder (37 in Fig. 3; col. 3, line 70), having a piston (36 in Fig. 3; col. 3, line 70) holding a rack rod (chain 32 is used as a rack connected with rod 34 in Fig. 3; col. 3, lines 63-67) engaging said die gear, the piston being opposed in its travel by a return spring (49 in Fig. 3; col. 4, lines 13-17).
Regarding Claim 3, STANLEY discloses the rotary pipe bending machine according to claim 1, and further discloses wherein said box (11 in Fig. 1) has a front opening (43 in Fig. 3; col. 4, lines 6-9) for the protrusion of the rack rod (30a) of the actuator (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over STANLEY in view of Korean Patent Publication No. KR-101642675 of Kim (hereinafter KIM).  Citations to KIM will be made referring to the Espacenet English machine translation accompanying this action.
Regarding Claim 2, STANLEY anticipates Claim 1 as explained above.  However, the rack and rod of STANLEY are not integral.
KIM teaches a hydraulically operated rotary pipe bending machine (Fig. 1) which uses an actuator (Fig. 6) comprising a cylinder (200 in Fig. 6; ¶[0030]) having a piston (200A in Fig. 6; ¶[0034]) holding a rod (300 in Fig. 6; ¶[0034]) with integral rack (310 in Fig. 6; ¶[0035]) that engages a pinion gear (430 in Fig. 6; ¶[0035]) which is fixed to the die shaft (410 in Fig. 6; ¶[0037]) which rotates the movable die (110 in Fig. 1; ¶[0023]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the integral rack and rod structure of KIM for the multi-part chain and rod structure of STANLEY as an obvious substitution of equivalent components which yield the same predictable result of driving the die gear.
Regarding Claim 5, STANLEY anticipates Claim 1 as explained above.  STANLEY provides little detail of the hydraulic circuit which is used to supply pressurized hydraulic fluid to the fluid motor (35 in Fig. 3), only mentioning a conduit (38 in Fig. 3) supplies hydraulic fluid to the cylinder (37 in Fig. 3).
KIM teaches details of hydraulic circuits generally known in the art for supplying pressurized hydraulic fluid to hydraulic cylinders, such as an oil tank (P2 in Fig. 9a; ¶[0091]), a pump (P1 in Fig. 9a; ¶[0091]) connected to cylinder (200 in Fig. 6) with the interposition of an operating valve (800 in Fig. 9a; ¶[0030]), and a limit switch (610 in Fig. 8a; ¶[0058]) interposed between the chamber of the cylinder (201 in Fig. 9a; ¶[0063]) and the operating valve.  KIM does not expressly teach the pump draws oil through a filter.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a hydraulic circuit generally known in the art with the details such as the one taught by KIM as the hydraulic circuit which provides pressurized hydraulic fluid to the single-acting cylinder of STANLEY.  Further, it would have been obvious to a person of ordinary skill to include a filter in the tank of the hydraulic circuit in order to protect the hydraulic pump of the circuit.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over STANLEY in view of KIM and further in view of European Patent Publication No. EP0611611 A1 by Azkona, hereinafter AZKONA.  Citations to AZKONA will be made referring to the Espacenet English machine translation accompanying this action.
Regarding Claim 6, the prior art reference combination of STANLEY and KIM renders Claim 5 unpatentable as explained above.  The traveling stop block and screw of STANLEY (61 and 57, 
The limit switch of KIM (610 in Fig. 8a) interacts with the bottom of the drive shaft (410 in Fig. 6) through the screw bar (320 in Fig. 6) of the limit switch, the rack gear (310 in Fig. 6) and the pinion gear (430 in Fig. 6) mounted at the bottom of the drive shaft.  KIM has a rotatable handle (120 in Fig. 5; ¶[0051]), which is manually adjustable by the user according to an angularly graduated gauge (130 in Fig. 5; ¶[0051]), to control the limit switch.
The limit switches of STANLEY and KIM do not comprise an angularly graduated disc mounted, manually adjustable, on the die shaft and provided with a cam designed to control the limit switch as Claim 6 claims.
AZKONA teaches a bending device (Fig. 1; ¶[0003]) for bending tubes (¶[0001]) which uses a rotatable die (6 in Fig. 2; referred to as a “shoe tree” in ¶[0011] of the machine translation) mounted on a rotating die shaft (9 in Fig. 2; ¶[0012]).  A limit switch cap (8 in Fig. 2; ¶[0012]) coaxially mounted with the rotatable die has skirts (10 in Fig. 5; ¶[0013]) angularly arranged such that cam stops (11 in Fig. 5; ¶[0013]) in the skirts interact with a stud (12 in Fig. 5; ¶[0013]) movable along an adjustment rod (13 in Fig. 5; ¶[0013]) which serve as a limit switch device.  The limit switch cap has a coaxially mounted indicator disc (X in Fig. 5; ¶[0020]) such that a user may manually adjust the cap (¶[0021]) based upon metric graduations on the indicator disc (¶[0024]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the limit switch control structure taught by AZKONA for the limit switch structure disclosed by STANLEY as an obvious matter of design choice.  Both limit switch .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over STANLEY in view of KIM and further in view of U.S. Patent No. 3,696,481 to Schmidt, hereinafter SCHMIDT.
Regarding Claim 7, the prior art reference combination of STANLEY and KIM renders Claim 5 unpatentable as explained above.  Both STANLEY and KIM are silent as to how the hydraulic pump in their respective devices are driven.
SCHMIDT discloses a hydraulic tube bending apparatus (Abstract) the hydraulic pump of which is expressly described as being driven by an electric motor at col. 6, lines 57-63.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use an electric motor to drive the hydraulic circuits of STANLEY and KIM in the same way SCHMIDT uses an electric motor to power the pump of its hydraulic circuit.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use an electric motor to drive the hydraulic pump of the prior art reference combination of STANLEY and KIM.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over STANLEY in view of KIM and further in view of U.S. Patent No. 2,096,574 to Denny, hereinafter DENNY.
Regarding Claim 8, the prior art reference combination of STANLEY and KIM renders Claim 5 unpatentable as explained above.  Both STANLEY and KIM are silent as to how the hydraulic pump in their respective devices are driven.
DENNY discloses a hydraulic pressure tool (Title) for bending metal objects such as hollow pipes (col. 1, lines 5-10) which uses a manually-operated pressure pump (col. 2, lines 14-29) to provide pressure to the tool.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a manually-operated pump to drive the hydraulic circuits of STANLEY and KIM in the same way DENNY uses a manually-operated pump to power its hydraulic circuit.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a manually-operated pump in the hydraulic circuit of the prior art reference combination of STANLEY and KIM.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The 35 U.S.C.§112(b) rejection of Claim 4 would also have to be addressed as explained above.  The prior art of record does not appear to teach nor fairly suggest the rotary pipe bending machine of Claim 1 with it further comprising an opening in the front outer wall of the box where the opening is closed by a spring-charged door.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 2,661, 788 to Esslinger teaches a pipe bending machine within an opening in an outer wall of its frame through which a rack screw moves, allowing the size of the frame to be more compact.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 3:30pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725